         Case 1:19-cv-00683-CJN Document 19 Filed 12/02/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CONOCOPHILLIPS PETROZUATA B.V.,
et al.,
                                                        Civil Action No. 1:19-cv-00683 (CJN)
                          Petitioners,
                  v.
BOLIVARIAN REPUBLIC OF VENEZUELA,

                          Respondent.


                STATUS REPORT REGARDING SERVICE OF PROCESS

1.     Petitioners ConocoPhillips Petrozuata B.V., ConocoPhillips Hamaca B.V., and

ConocoPhillips Gulf of Paria B.V. (collectively, “Petitioners”) file this Status Report Regarding

Service of Process in response to the Court’s November 1, 2019 Order, which directed

Petitioners to update the Court, by December 2, 2019, on Petitioners’ efforts to effect service on

the Bolivarian Republic of Venezuela (“Venezuela”).

2.     As noted in Petitioners’ Status Report Regarding Service of Process dated October 31,

2019, ECF No. 18, Petitioners are attempting to serve Venezuela via diplomatic channels. See

28 U.S.C. § 1608(a)(4). On October 3, 2019, the Clerk of the Court filed a Certificate of Mailing

certifying that the papers required for diplomatic service had been properly mailed to the United

States Department of State. See Certificate of Clerk, ECF No. 17.

3.     The next step for service under 28 U.S.C. § 1608(a)(4) is for the Director of Special

Consular Services at the United States Department of State to transmit one copy of the papers

through diplomatic channels to Venezuela. The Director of Special Consular Services will then

send to the Clerk of the Court a certified copy of the diplomatic note indicating when the papers

were transmitted to Venezuela. See 28 U.S.C. § 1608(a)(4). Service will be effective on the date
         Case 1:19-cv-00683-CJN Document 19 Filed 12/02/19 Page 2 of 3



of the transmittal indicated in the certified copy of the diplomatic note.         See 28 U.S.C.

§ 1608(c)(1).

4.     Petitioners are still awaiting transmittal of the diplomatic note to Venezuela by the

Director of Special Consular Services at the United States Department of State. Petitioners have

attempted to contact the Office of Legal Affairs at the United States Department of State via

telephone and email to receive an update on service of Venezuela.             As of today’s date,

Petitioners have not heard back from the Office of Legal Affairs, and, so far as Petitioners are

aware, no certified copy of the diplomatic note has yet been transmitted to the Clerk of the Court.

Dated: December 2, 2019
       New York, New York
                                      Respectfully submitted,
                                      By:        /s/ Elliot Friedman

                                      FRESHFIELDS BRUCKHAUS DERINGER US LLP
                                      Elliot Friedman (D.C. Bar No. NY0106)
                                      Sam Prevatt (admitted pro hac vice)
                                      Cameron Russell (admitted pro hac vice)
                                      601 Lexington Avenue
                                      31st Floor
                                      New York, New York 10022
                                      Tel: 212-277-4000
                                      Fax: 212-277-4001
                                      elliot.friedman@freshfields.com
                                      sam.prevatt@freshfields.com
                                      cameron.russell@freshfields.com
                                      D. Brian King (admitted pro hac vice)
                                      New York University School of Law,
                                      40 Washington Square South
                                      New York, New York 10012
                                      Tel: 212-992-8175
                                      brian.king@dbkingarbitration.com




                                                2
Case 1:19-cv-00683-CJN Document 19 Filed 12/02/19 Page 3 of 3



                     KOBRE & KIM LLP
                     Michael S. Kim (D.C. Bar No. 1032401)
                     Marcus J. Green (D.C. Bar No. 999223)
                     Josef M. Klazen (D.C. Bar No. 1003749)
                     1919 M Street, NW
                     Washington, DC 20036
                     Tel: 202-664-1900
                     michael.kim@kobrekim.com
                     marcus.green@kobrekim.com
                     josef.klazen@kobrekim.com
                     Attorneys   for   ConocoPhillips   Petrozuata   B.V.,
                     ConocoPhillips Hamaca B.V., and ConocoPhillips Gulf of
                     Paria B.V.




                              3
